DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 02/05/2021.

Election/Restrictions
Applicants’ election of the species of Figs. 2A-5 in the reply filed on 02/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The applicants’ election of the species of Figs. 2A-5, claims 1-20 being readable thereon is believed to be in error. Claims 17 and 21 are generic to all species and claim 23 appears to read on Fig. 6; therefore, the examiner has not examined claim 23 on the merits.  The examiner has examined claims 1-22 which read on the elected species of Figs. 2A-5 and claim 23 is withdrawn from consideration as being directed to a non-elected species
	
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “166” (see Fig. 4A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 
4.	The drawings are objected to because Fig. 5: “168a-e” should be changed to --164a-e—(see page 14, lines 20).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an upper surface of the gear housing(120)” and “a lower surface of the gear housing (120)” recited in claims 3 and 8, “two flat surfaces” recited in claim 8, “a counter-bored hole” recited in claim 11, “threaded holes” and “through-holes” recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities: 
		- page 12, line 6, “drive shaft 124” should be changed to --drive shaft 126 --;
		- page 14, line 25, “168b” should be changed to --164b--;
		- page 14, line 26, “168d” should be changed to –164d--;
164b--;
		- page 14, line 25, “168c” should be changed to –164c--.	
	Appropriate correction is required.
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the limitation “threaded holes" and "through-holes” recited in claim 13 and “second gap” recited in claim 22).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
9.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
Claim limitations “means for providing a gear housing having an inlet and an outlet”, “means for housing a drive gear, an idler gear and a drive shaft”, “means for coupling a front end plate”, “means for coupling a rear end plate”, “means for coupling a first and second Halbach magnet arrays”, “means for preventing backflow” and “means for coupling the inlet to the outlet” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “ for providing a gear housing having an inlet and an outlet”, “for housing a drive gear, an idler gear and a drive shaft”, “for coupling a front end plate”, “for coupling a rear end plate”, “for coupling a first and second Halbach magnet arrays”, “for preventing backflow” and “for coupling the inlet to the outlet”. Furthermore, the generic placeholder is not preceded by a structural modifier.   
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.   
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:   
- means for providing a gear housing having an inlet and an outlet ---> the specification 	describes as a an external gear pump 10, 100 (see page 9, lines 30-33, page 11, lines 29-35 	to page 12, lines 5-8 and page 12, lines 31-35 to page 13, lines 5-8).
- means for housing a drive gear, an idler gear and a drive shaft ---> the specification 	describes as housing 20 or a gear housing 120 (see specification, page 9, lines 30-34 and 	page 11, lines 33-35 to page 12, lines 5-6).
- means for coupling a front end plate --> the specification describes as “Further referring 	to FIGS. 3A and 3B, and in more detail, the front end plate 102 can be mechanically 	coupled to the gear housing 120 via one or more fasteners 106. These fasteners can be 	screws, nails, pegs or any other type of mechanical fastening means. In some embodiments, 	the front end plate 102 can be coupled to the gear housing 120 via an adhesive, while in 	other embodiments the front end plate 102 can be permanently fastened to the gear housing 	120” (see specification, page 12, lines 9-14).
- means for coupling a rear end plate ---> the specification describes as “The microfluidic 	system 100 includes a front end plate 102 mechanically coupled to a gear housing 120 and 	a rear end plate 104 using on or more mechanical fasteners 106.” (see page 11, lines 31-	33).
 - means for coupling a first and second Halbach magnet arrays ---> the specification 	describes as “The gear housing, the front end plate and the rear end plate can include non-	ferromagnetic material. In some instances, the upper surface and the lower surface of the 	gear housing have an arc shape adjoining two flat surfaces.” (see page 5, lines 30-32).
- means for preventing backflow ---> the specification describes as “The existence of the 	magnetic dipoles in the gap 40 prevents backflow of the MR fluid.” (see page 11, lines 12) 	and “when the Halbach magnet arrays 150a-b generate the magnetic field across the 	clearance (i.e. the gap 40 illustrated in FIG. 2B) formed between the gear housing 120 and 	the gear teeth 124, the magnetic particles in the magneto-rheological (MR) fluid aggregate 
- means for coupling the inlet to the outlet---> the specification describes as a clearance 	between the drive gear and the idler gear forms a channel coupling the inlet to the outlet. 	(see page 5, lines 21-22).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- The term "proximate" in claims 1, 17 and 21 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close an element must be to be covered under the term “proximate”. 
- Regarding claim 8, the limitation “two flat surfaces” renders the claim indefinite because it is unclear what element(s)/feature(s) that has/have the two flat surfaces is/are. Appropriate correction is required.
- Regarding claim 15 is indefinite because insufficient structure or structural relationships are recited to support the statements that “further comprising one or more microchannels”. It is unclear what element/feature that has one or more microchannels is since claim 15 depends on claim 1, as the applicants have claimed. Appropriate correction is required.
- Regarding claim 17,  the limitation “a means for providing a gear housing having an inlet and an outlet, and a means for housing a drive gear, an idler gear and a drive shaft, wherein the gear housing contains a magneto-rheological (MR) fluid” is vague because claim 17 initially recites “a gear housing (20, 120 – see line 2)” then refers to “a means for housing a drive gear, an idler gear and a drive shaft (see lines 2-3)” and then later refers “the gear housing (20, 120) contains a magneto-rheological (MR) fluid (see lines 3-4)”; therefore, the scope of the claim is 
The claims not specifically mentioned are rejected to since they depended from one of the above claims.
For the purpose of this Office action, the claims 1-22 will be examined as best understood by the examiner.

Claim Objections
11.	Claims 3, 8, 11 and 13 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “an upper surface”, “a lower surface”, “two flat surfaces”, “a counter-bored hole”, “threaded holes” and through-holes” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Prior Art
12.	The IDSs (PTO-1449) filed on Jan. 28, 2021, Oct.4, 2019 and June 27, 2019 have been considered.  An initialized copy is attached hereto.  
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents: Martin et al. (4,111,614), Masuda et al. (U.S. Patent Number 4,717,322), Kameya et al. (U.S. Patent Application Publication Number 2006/0140810A1), Hirano et al. (U.S. Patent Application Publication Number 2006/0088427A1), Paval et al. (U.S. Patent Application Publication Number 2011/0268598A1), Oka et al. (U.S. Patent Application Publication Number 2013/0019827A1) and Morishima (Publication Number JP2010-121614A), each further discloses a state of the art.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746